Idsley, J.
The defendant appeals from a judgment rendered against him by John JD. Kemper, Esq., a justice of the peace in and for the parish of Jefferson, by which he was condemned to pay the plaintiffs thirty-five dollars-; twenty-five dollars of which was the amount of a license for keeping a dairy for over fifteen cows, and the balance, ten dollars, for a violation of the ordinance in not taking out the license.
The constitutionality of the ordinance is impugned.
On the 11th November, 1861, on motion of 0. Buission, Esq., of counsel for appellant, a writ of certiorari was issued to the justice of the peace, directing him to complete the record by furnishing a copy Of the ordinance introduced on the trial, and granting a delay for that p'tífpdád until the 19th of the same month, 1861.
On the 1,6th of November, 1861, a new transcript of the record was filed in this court, which the justice certifies as a true copy of proceedings as set forth on his docket; and he subjoins the following statement: “I hereby send the ordinance of the city of Carrollton which was omitted in transcript. ”
The ordinance alluded to is not to be found in or attached to the transcript. There is no evidence whatever that the appellees have been cited according to law, the only mode by which they can be called to answer this appeal. 583, 584 O. P. It is true, a motion for an appeal was made before the justice, but we do not deem the amendment, in this particular, to Articles 573 and 574 0. P., as applicable to appeals like this, as such motions must be made at the same term at which judgment was rendered, and there are no regular terms in the courts of justices of the peace. The appellees have not appeared.
The appeal must be dismissed. Délery v. Tavinet, 15 La. 214.
It is therefore ordered, adjudged and decreed, that the appeal in this ease be dismissed, at the costs of the appellant.